‘eo ci"

*18-000228858*

 

CHIEF FINANCIAL OFFICER

JIMMY PATRONIS
STATE OF FLORIDA

 

CASE #: 18-CIV-23936

EPH
ao es COURT: US DISTRICT COURT
COUNTY: SOUTHERN
PLAINTIFF(S) . DFS-SOP #: 18-000228858
VS. cexapentiOt

METROPOLITAN LIFE INSURANCE COMPANY

DEFENDANT(S)

 

SUMMONS, COMPLAINT

NOTICE OF SERVICE OF PROCESS

NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by PROCESS SERVER on Tuesday, September
25, 2018 and a copy was forwarded by ELECTRONIC DELIVERY on Thursday, September 27, 2018 to
the designated agent for the named entity as shown below.

METROPOLITAN LIFE INSURANCE COMPANY
DONNA MOCH

1200 SOUTH PINE ISLAND ROAD
PLANTATION, FL 33324

*Our office will only serve the initial processSSummons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent fillings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080

Jimmy Patronis
Chief Financial Officer

RACHEL ALTERS

ATTORNEYS DELL AND SCHAFER CHARTERED
2404 HOLLYWOOD BLVD.

HOLLYWOOD, FL 33020

DR1

Office of the General Counsel - Service of Process Section
200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
